DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deghel et al (US 2021/0266934 A1).
Regarding claims 1 and 11, Deghel discloses 1 method for wireless communication at a UE (user equipment), comprising: 
receiving, from a MAC (media access control) layer, a first configured grant PDU (protocol data unit) (Fig. 2, PUSCH 207 transmission and/or HARQ ACK via PHY layer.  This PUSCH 207 or HARH ACK 206 must be delivered to the PHY layer from MAC for transmission via its configured grant resources); 
receiving, from the MAC layer, a second configured grant PDU (Fig. 2, MAC layer delivers SR to PHY layer for transmission via its assigned PUCCH resource); and 
transmitting from a PHY (physical) layer to the MAC layer, a failure indication for the second configured grant PDU when a conflict exists between the first configured grant PDU and the second configured grant PDU (Fig. 3B, block 353, conflict occurs between SR transmission and PUSCH/HARQ ACK), the failure indication triggering a retransmission procedure, at the MAC layer, for the second configured grant PDU (135th paragraph, if the PHY layer does not manage to transmit the scheduling request before the repetition timer expires or due to prioritization at the PHY layer, then the PHY layer could inform the MAC layer that the SR is not transmitted.  In this case, the MAC layer may stop the prohibit timer so that another instruction to transmit the scheduling request and thus another attempt may take place).

Regarding claims 2 and 12, Deghel discloses that the MAC layer receives the failure indication (Fig. 3B, block 358, PHY layer informs the conflict to the MAC layer) in response to a partial transmission of the second configured grant PDU by the PHY layer (Fig. 2, SR 201 partially transmitted before PUSCH 207 transmission takes place).  

Regarding claims 3 and 13, Deghel discloses that the PHY layer determines the conflict exists when the second configured grant PDU is received while the PHY layer is transmitting the first configured grant PDU (Fig. 2, SR 201 is received during transmission of HARQ ACK 206, in the middle of drawing).

Regarding claims 4 and 14, Deghel discloses that the PHY layer determines the conflict exists when the second configured grant PDU is received while the PHY layer is preparing the first configured grant PDU for transmission (Fig. 2, SR 201 is received when HARQ ACK 206 is ready to be transmitted, in the beginning of drawing).

Allowable Subject Matter
Claims 5-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Alfarhan et al (US 2022/0210823 A1) discloses enhanced uplink data transmission on configured grants.
Chin et al (US 2020/0154469 A1) discloses configured grant configuration for uplink transmissions.
Fu et al (US Patent No. 11,382,114 B2) discloses autonomous transmission of UE.
Fu et al (US 2022/0109486 A1) discloses operations of SR transmissions.
Marco (US 2021/0378005 A1) discloses transmission prioritization in UE.
Rastegardoost et al (US 2021/0105812 A1) discloses uplink transmission on CG grants.
Iyer et al (US 2022/0217760 A1) discloses intra UE prioritization in uplink transmission.
Adjakple, Pascal et al (WO 2020/168223 A1) discloses intra UE prioritization in UL transmissions.
Marco, Olivier (WO 2020/222215 A1) discloses prioritized UL transmissions.
Marco, Olivier (WO 2020/194258 A1) discloses transmission preemption.
Hugh, Klaus et al (WO 2020/144403 A1) discloses handling of overlapping grants for same UE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472